Citation Nr: 1639610	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD and declined to reopen a claim for service connection for a back disability.   In December 2010, the Veteran was granted service connection for PTSD and assigned a 50 percent rating. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is needed for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With regard to the claim for a back disability, the Board notes that the Veteran's claim was remanded in February 2015 for a VA examination to determine the nature and etiology of the claimed disability.  At a December 2015 VA examination, a negative nexus opinion was provided by a VA examiner.  The Board finds, however, that the December 2015 VA examination and opinion are inadequate for adjudication on the merits.  Specifically, the VA examiner, in concluding the Veteran's back disability was not related to active service, explicitly noted that the opinion was based on mere speculation.  The Board notes that equivocal or speculative opinions cannot be considered adequate or dispositive of a claim, and holds no probative value.  

Therefore, as the examiner did not adequately address the question of nexus, the Board finds that examination to be inadequate and further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the claim must be remanded for another VA examination and/or addendum opinion for the VA to fulfill its duty to the Veteran. 

With regard to the claim for increased rating for PTSD, the Veteran was provided the most recent VA examination in September 2014, nearly two years ago.  However, claims of a worsening condition regarding the Veteran's PTSD have been set forth by the Veteran since that examination.  Specifically, in a March 2016 statement from the Veteran's representative, the representative explicitly expressed that the Veteran's PTSD had become worse, and that the VA examination no longer represents the current severity of the Veteran's condition. 

The Board notes that when available evidence is not an adequate evaluation of the current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of PTSD.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the other claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from a private chiropractor that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the claimed back disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the nature and etiology of the Veteran's back disability, addressing whether it is as likely as not (50 percent or greater) that any diagnosed back disability is related to active service or any incident of active service.  The examiner must consider the Veteran's lay statements regarding any in service injury or incurrence, and continuous symptomatology since service.  A complete rationale for any opinion expressed should be included in the examination report.  

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  The examiner should.  The examiner should opine as to the levels of social and industrial impairment caused by PTSD and should describe the symptoms that result in those levels of impairment.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected PTSD.  If the Veteran is felt capable of work despite the service-connected PTSD, the examiner should state what type of work and what accommodations would be necessary due to the PTSD.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

